 

Case 7:19-cv-00409 Document6 Filed on 12/17/19 in TXSD Page 1 of 1

United States District Court
Southern District of Texas

IN THE UNITED STATES DISTRICT COURT FILED
FOR THE SOUTHERN DISTRICT OF TEXAS DEC 17 2019
MCALLEN DIVISION ;
UNITED STATES OF AMERICA § David J. Bradley, Clerk of Court
: Plaintiff, - g :
§ .
V. § CIVIL ACTION NO. 7:19-cv-00409
- , § : |
6.10 ACRES OF LAND, MORE OR LESS, §
SITUATE IN HIDALGO COUNTY, STATE §
OF TEXAS, AND YOLANDA §
HERNANDEZ., ET AL., 8
8

Defendants.

| CLERK’S RECEIPT ~
I, David J. Bradley, Clerk of the United States District Court for the Southern District of 7
Texas, do hereby certify that on December 16, 2019, I received from the United States of America,
plaintiff herein, and deposited into the Registry of the Court, Check No. 8736-01855439 dated
December 6, 2019, for the total sum of TWENTY FIVE THOUSAND TEN DOLLARS AND
‘NO/ 100 ($25,010.00), being the estimated amount of just compensation in the above entitled

e

condemnation proceeding.

CLERK, UNITED STATES DISTRICT COURT

Deputy Clerk ~

 

 
